August 24, 2010 VIA EDGAR Mr. Mark Webb Branch Chief United States Securities and Exchange Commission Division of Corporation Finance Washington, D.C. 20549 Re: Beacon Federal Bancorp, Inc. Form 10-K for the Fiscal Year Ended December 31, 2009 Form 10-Q for the Period Ended March 31, 2010 Form 10-Q for the Period Ended June 30, 2010 File No. 001-33713 Dear Mr. Webb: We are in receipt of the Staff’s letter dated August 10, 2010 (the “Comment Letter”).The Staff requested that, within ten business days of the date of the Comment Letter, we respond to the Comment Letter or tell the Staff when we will respond.As was discussed in a telephone conversation with you on August 13, 2010, we continue to gather the information required to respond to the Comment Letter and will respond on or before September 22, 2010. Thank you for your courtesy. Sincerely, /s/ Ross J. Prossner Ross J. Prossner President and Chief Executive Officer /
